DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-2, 4-8, 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu et al. US 2015/0247456 in view of Vondrell et al. US 2018/0163558.

    PNG
    media_image1.png
    788
    996
    media_image1.png
    Greyscale

Regarding claim 1, Suciu discloses a hybrid electric gas turbine engine comprising: a fan section having a fan 24 and a fan case, labeled fan case/nacelle, an inner fixed structure, labeled inner fixed structure, a guide vane extending from the inner fixed structure to the fan case, at the top of fig. 1, the guide vane 48 is directly attached to the inner fixed structure, at the bottom of fig. 1, the guide vane 48 is attached through the core inlet to the inner fixed structure, a turbine section having a turbine 40 drivably connected to the fan through a main shaft 26 that extend along a central longitudinal axis, the axis is the line concentrically through the shaft; a gas generating core 28 extending along a first axis 32 that is radially offset from the central longitudinal axis, labeled core inlet, is disposed radially outward from the inner fixed structure, shown in annotated fig. 1, and the fan is configured to deliver a flow of air across the guide vane and into the inlet of the gas generating core, the fan delivers to air across the guide vanes 48 and simultaneously delivers air into the inlet of the gas generating core. Suciu does not disclose an electric motor drivably connected to the main shaft, wherein the electric motor is collinear with the main shaft.  
Vondrell teaches a hybrid electric drive system for a gas turbine engine comprising an electric motor 14 drivably connected to the main shaft, see para. [0029], where the electric machine is collinear with the main shaft, i.e. the propulsor. 
It would have been obvious to an ordinary skilled worker to provide a hybrid electric drive system taught by Vondrell in the engine of Suciu in order to allow the turboshaft engine to be designed to operate most efficiently during relatively low power modes, resulting in an overall more efficient propulsion system. See Vondrell para. [0039]. Because the electric motor supplements or substitutes power provided by the gas turbine engine, see Vondrell para. [0004], the electric motor allows for additional thrust during high power modes such as take-off, see Vondrell para. [0051]. The combination of Suciu, in view of Vondrell, results in a hybrid electric gas turbine engine as claimed.
Regarding claim 2, Suciu, in view of Vondrell, discloses the electric motor 14 comprises motor shaft 72 extending along an electric motor axis, wherein the electric motor axis is in collinear. Referring to fig. 1 of Vondrell, the electric motor shaft 72 is aligned with the propulsor shaft 74.
See Suciu fig. 1; para. [0024], the shaft 32 is angled relative to the central longitudinal axis. 
Regarding claim 5, Suciu, in view of Vondrell, discloses the gas generating core includes a compressor section extending along the first axis. Referring to fig. 1, Suciu discloses a compressor section 30 aligned with the first axis 32. 
Regarding claim 6, Suciu, in view of Vondrell, discloses the electric motor is configured to drive the fan. Vondrell teaches an electric motor 14 that is inline with and in drivingly engaged with the fan 24.
	Regarding claim 7, Suciu, in view of Vondrell discloses the electric motor is configured to be driven by the main shaft. Vondrell teaches that the electric machine is connected to the LPT 68 via a clutch 16 such that the motor can be operated as a generator when supplemental power is not needed. See fig. 5; para. [0042].
	Regarding claim 8, Suciu, in view of Vondrell, discloses a hybrid electric gas turbine engine comprising a fan section having a fan 24 and a guide vane 48 extending from a static structure, labeled in fig. 1 above as inner fixed structure, to a fan case, Suciu shows an inner static structure corresponding to that disclosed by the Applicant, a turbine section having an exit housing 40 and a turbine 42 drivably connected to the fan through a main shaft 26 that extends along a central longitudinal axis, the line passing through the shaft 26, a gas generating core 28 extending along a first axis 32 that is radially offset from the central longitudinal axis, an inlet duct whereby the gas generating core receives air from the fan section, see core inlet labeled above, and an electric motor drivably connected to the main shaft, the electric motor 14 being radially 

    PNG
    media_image2.png
    511
    713
    media_image2.png
    Greyscale

	Regarding claim 11, Suciu, in view of Vondrell, discloses a shroud extending from the static structure towards the turbine, the shroud being disposed about at least a portion of at least one of the electric motor and the gas generating core. Referring to fig. 1, Suciu shows a reduction gear encased in the fan bypass duct shroud, the guide vanes 48 extending rearwardly toward the aft end of the shroud downstream and upstream from the static structure, Vondrell teaches an electric motor immediately aft of 
	Regarding claim 12, Suciu, in view of Vondrell, discloses an inlet duct whereby is disposed radially outward from the static structure, see claim 1 above, the core inlet is radially outward of the inner fixed structure.   

    PNG
    media_image3.png
    631
    850
    media_image3.png
    Greyscale

	Regarding claim 13, referring to claim 11, Suciu, in view of Vondrell, discloses a shroud extending from the static structure towards the turbine, the shroud being disposed about at least a portion of at least one of the electric motor and the gas generating core, wherein the inlet duct 46 is disposed at least partially radially outward from the shroud, and the shroud extends past the static structure in the aft direction, refer to annotated fig. 2 above. Refer to claims 11-12 and the annotated figure in claim 11 above. 


    PNG
    media_image4.png
    717
    892
    media_image4.png
    Greyscale

Regarding claim 14, Suciu discloses the guide vane is disposed at least partially forward from the inlet duct. The root of the guide vane is forward of a portion of the inlet duct, the rear portion of the duct. Therefore, the guide vane is interpreted as being disposed at least partially forward from the inlet duct. 
	Regarding claim 15, Suciu discloses the inlet duct 46 is disposed radially outward from the static structure. Referring to the annotated figure in claim 11 above, the inlet duct is radially outward of the static structure annotated. 
Regarding claim 16, Suciu discloses an exhaust duct 38 that extends from an end of the gas generating core towards the turbine. 
Regarding claim 17, referring to claim 15, Suciu discloses all elements. 
Regarding claim 18, Suciu discloses that the guide vane 48 attaches to the static structure or shroud, which is radially inward of the radially outermost portion of the inlet 
Regarding claim 19, Suciu, in view of Vondrell, discloses an apparatus, the existence of which yields the steps of coupling a fan section having a fan 24 to a turbine section 42 having an exit housing 40 via a main shaft 26  that extends along a central longitudinal axis, wherein the turbine section is drivably connected to the fan via the main shaft, coupling a gas generating core between a static structure of the fan section and the turbine section, see claim 11, labeled as static structure, wherein the gas generating core extends along a first axis 32 that is radially offset from the central longitudinal axis; and coupling an electric motor 14 to the main shaft, the electric motor being radially offset from the gas generating core and disposing a guide vane to extend from the static structure, wherein the guide vane at least partially defines a flow path whereby the gas generating core receives air from the fan section, the guide vane forms a portion of the duct through which air flows to the core engine. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu, in view of Vondrell, as applied to claim 1 above, and further in view of Cazals US 2010/0044504.
	Regarding claim 3, Suciu, in view of Vondrell, discloses all elements except that the gas generating core is sized to provide between 30-70% of the maxis static takeoff thrust of the hybrid electric gas turbine engine. Suciu does disclose that the gas generating core may be sized much smaller to operate more efficiently. See for example para. [0033]. 
 See paras. [0067]-[0068]. By reducing the mass of the dimensions of the main engine, the noise levels of the engines may be reduced. See para. [0066]. Thus the size of the engines effects the cruise flight efficiency and the amount of noise produced. Thus Cazals discloses that the size of the main engines are a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In order to properly support a rejection on the basis that an invention is the result of "routine optimization", the examiner must make findings of relevant facts, and present the underpinning reasoning in sufficient detail. The articulated rationale must include an explanation of why it would have been routine optimization to arrive at the claimed invention and why a person of ordinary skill in the art would have had a reasonable expectation of success to formulate the claimed range. See In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). Since Cazals shows that the size of the engine effects the cruise flight efficiency and noise produced from the engines, an ordinary skilled worker would understand that the sizing of the engine may be optimized to within 30-70% of takeoff cruise thrust. Additionally, both Cazals and Vondrell teach that under high power conditions, additional engines may be brought online to make up the thrust deficiency. It is noted that Cazals achieves makeup thrust with an additional GT engine while Vondrell teaches the use of an electric motor to make up thrust. 
	
9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suciu, in view of Vondrell, as applied to claim 1 above, and further in view of Chandler US 2015/0211416.
Regarding claim 9, Suciu, in view of Vondrell, discloses all elements except for a support structure extending between and operatively connects the static structure and the exit housing. 
Chandler teaches a plurality of struts 100, 102 that connect the forward fan nacelle 22, and thereby the static structure, to the fan drive housing 44. See para. [0034].
It would have been obvious to an ordinary skilled worker to provide a plurality of struts that connect the fan nacelle 22 to the fan drive housing of Suciu, in view of Vondrell, as taught by Chandler, in order to support the engine. Id. 

	Response to Arguments
Applicant's arguments filed 3/2/2022 have been fully considered but they are not persuasive.
The Applicant argues that the prior art does not teach or fairly suggest a guide vane whereby a flow of air flows across the guide vane to the inlet duct. This appears to suggest that the prior art does not teach a guide vane in front of the inlet duct or upstream thereof. However, the claim does not recite a limitation that requires the airflow to flow across the guide vane and then subsequently into the duct. Rather claim 1 recites that “the fan is configured to deliver a flow of air across the guide vane and into 
Claim 8 merely recites that the guide vane partially defines a flow path whereby the air is received from the fan section into the inlet duct. Again, the recitation does not require the air to pass through the guide vane and then subsequently enter the inlet duct. 
Claim 19 recites the guide vane at least partially defines a flow path whereby the gas generating core receives air from the fan section. The guide vane is not required to be upstream of the gas generating core or feed air there into, but rather only define a portion of the air flow path that is fed into core inlet duct somewhere all the duct. 
The Applicant may amend the claims in spirit to require a limitation that at least a portion of the guide vane is upstream of the core inlet so that the airflow passes along the guide vane and subsequently into the core inlet duct. The Examiner notes that the prior art Suciu does not appear to show the guide vane upstream of the inlet duct as described immediately above. The closest reference to the recited limitation is the Applicant’s own work. Chandler US 2015/0211416, previously cited, appears to show structure remarkably similar to the applicant’s claimed invention. Referring to the annotated figures below. 

    PNG
    media_image5.png
    761
    1064
    media_image5.png
    Greyscale




    PNG
    media_image6.png
    692
    923
    media_image6.png
    Greyscale


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GERALD L SUNG/Primary Examiner, Art Unit 3741